Citation Nr: 1404369	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, evaluated as 10 percent disabling prior to November 30, 2009 and as 30 percent disabling from January 1, 2011.

2.  Entitlement to a rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip.

4.  Entitlement to a compensable initial rating for hypertension.

5.  Entitlement to a compensable initial rating for allergic rhinitis.

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for a right ear scar.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970 and from May 2005 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at an August 2013 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In August 2013, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  In an August 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip, entitlement to a compensable initial rating for hypertension, and entitlement to service connection for left ear hearing loss and for a right ear scar.

2.  Prior to November 30, 2009, the Veteran's status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, was manifested by severe pain, stiffness, crepitus, and limitation of motion, at most, of flexion limited to 100 degrees and extension limited to 15 degrees.

3.  From January 1, 2011, the Veteran's status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, has been manifested by intermediate degrees of pain and limitation of motion, at most, of flexion limited to 100 degrees.

4.  During the rating period under appeal, the Veteran's instability of the left knee has been manifested by no more than slight lateral instability.

5.  During the rating period under appeal, the Veteran's allergic rhinitis has been manifested by headaches, pain and tenderness in the sinuses, nasal congestion and drainage, post-nasal drip, purulent discharge, itchy eyes, and nasal polyps.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to a compensable initial rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for a right ear scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for a rating of 20 percent, but no higher, prior to November 30, 2009, for status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5061 (2013).

6.  The criteria for a rating in excess of 30 percent, from January 1, 2011, for status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055 (2013).

7.  The criteria for a rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2013).

8.  The criteria for an initial rating of 30 percent, but no higher, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip, entitlement to a compensable initial rating for hypertension, and entitlement to service connection for left ear hearing loss and for a right ear scar in his August 2009 substantive appeal.  However, in an August 2013 written statement, the Veteran indicated his desire to withdraw his appeal as to the issues of entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left hip, entitlement to a compensable disability rating for hypertension, and entitlement to service connection for left ear hearing loss and for scar of the right ear.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

The Veteran requested withdrawal of the issues of entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip, entitlement to a compensable initial rating for hypertension, and entitlement to service connection for left ear hearing loss and for a right ear scar, in an August 2013 written statement, thus satisfying the pertinent criteria.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.

Claims on Appeal

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claims and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA correspondence dated in April 2008 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claims for increased ratings, of his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the United States Court of Appeals for Veterans Claims (the Court) in Dingess/Hartman.  The April 2008 VA notice as to the increased rating claims was provided prior to the September 2008 initial adjudication in compliance with Pelegrini.

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected allergic rhinitis arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his post service VA and private medical records, and the Veteran's lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA examinations in July 2008 and June 2012 to ascertain the current nature and severity of his service-connected disabilities.  The Board finds that these VA examinations were adequate with regard to the claims decided herein because the examination reports provided sufficient detail to determine the current severity of the Veteran's service-connected left knee and allergic rhinitis disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ explained the issues on appeal and the evidence necessary to substantiate the Veteran's claims for an increased rating.  The Veteran was assisted at the hearing by an accredited representative from the North Carolina Division of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's service-connected disabilities, and the hearing focused on the evidence necessary to substantiate the Veteran's claims of increased rating for his left knee disability and allergic rhinitis.  The VLJ solicited information from the Veteran as to any potentially outstanding records.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Left Knee

Service connection for degenerative joint disease of the left knee was granted in a May 2007 rating decision and an initial rating of 10 percent was assigned effective August 20, 2006.  Additionally, a separate rating of 10 percent for instability of the left knee was granted effective August 20, 2006.  

In March 2008, the Veteran filed his present claim for increased ratings for degenerative joint disease and instability of the left knee.  He claims that his left knee pain has worsened along with more restrictive movement and that he was advised to undergo a total knee replacement.  The September 2008 rating decision denied disability ratings in excess of 10 percent for the Veteran's left knee degenerative joint disease and instability.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

VA General Counsel has held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Specifically, VA General Counsel found that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2013).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.


Prior to November 30, 2009

Prior to November 30, 2009, the Veteran's status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, was evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Diagnostic Code 5003 is for degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings.  Diagnostic Code 5003 provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

A March 2006 private magnetic resonance imaging (MRI) of the left knee revealed markedly advanced degenerative joint disease involving the medial femoral-tibial joint space with severe articular cartilage loss and osteochondral edema as well as osteophytosis; complete absence of the posterior horn medial meniscus and extensive degeneration and tears and of the residual anterior horn medial meniscus which was subluxed medially; probable chronic anterior cruciate ligament (ACL) tear, with lack of visualization of any intact ACL fibers, marked buckling of the posterior cruciate ligament (PCL); large separated Baker's cyst formation, with loose bodies evident within the Baker's cyst; probable intraarticular loose bodies as well as in association with diffuse osteophytosis; moderate prepatellar edema; and medial cruciate ligament (MCL) sprain without full thickness tear, lateral collateral ligament and lateral meniscus were intact.

An October 2007 VA physical medicine rehabilitation initial evaluation note reflects the Veteran's history of left knee pain and osteoarthritis.  On physical examination of the knees, there was crepitus, medial joint line tenderness; no laxity was noted.  It was noted that the Veteran was unable to fully extend but close to 180 degrees.

A December 2007 VA orthopedic consultation note reflects that radiographic examination of the left knee revealed moderately extensive osteoarthritic deformity involving the medial compartment as well as the patellofemoral articulation; mild osteoarthritic deformity was noted in the lateral compartment; no evidence of effusion was seen.

A December 2007 VA orthopedic outpatient note reflects that the Veteran had a Synvisc injection for left knee pain.  There was no effusion.

The Veteran underwent a VA joints examination in July 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported daily left knee pain with an average pain level of 6 on a scale of 1 to 10, with not doing any activities; with activities, his pain level was 9.  He did not feel that his left knee was weak but it was stiff and occasionally swollen.  It was unstable but he had not fallen.  He denied locking but endorsed fatigue and lack of endurance.  It was noted that the Veteran did not have true flare-ups of left knee pain but the pain increased with walking more than 50 yards, standing for more than 10 minutes, or climbing a flight of stairs.  During the time of increased left knee pain, he had additional limitation of motion and functional impairment.  He used crutches, knee brace and shoe inserts, but never used a cane.  He denied dislocation.  As to the disability's effect on the Veteran's usual occupation, it was noted that the Veteran had been able to perform his work and activities of daily living.  He had no incapacitating episodes.  On physical examination, there was no redness or swelling of the left knee.  The left knee was tender to palpation.  Range of motion consisted of extension to 0 degrees, and flexion to 100 degrees, actively, passively, and repeatedly, with a pain level of 9 to 10, but no weakness, fatigue, or lack of endurance was shown.  Flexion of the left knee was limited due to pain.  Medial and lateral collateral ligaments were stable.  Anterior and posterior cruciates were intact.  X-ray of the left knee in April 2006 showed moderately extensive osteoarthritic deformity.  The diagnosis was degenerative joint disease of the left knee, with instability but no falls.

A November 2008 VA orthopedic outpatient note and a March 2009 VA orthopedic surgery history and physical note reflect that the Veteran had little relief of his left knee pain status post Synvisc injections.  It was noted that the left knee condition was significantly affecting his health and ability to do daily chores.
On physical examination, there was a well-healed incision in the medial knee, minimal effusion, and tenderness to palpation of throughout the knee with obvious crepitus.  Range of motion consisted of extension to 15 degrees and flexion to 110 degrees; flexion contracture was present at 15 degrees.  The assessment was end-stage left knee osteoarthritis.  

In September 2009, the Veteran was advised that his left knee osteoarthritis was beyond anything less than total knee arthroplasty.

Based on the foregoing evidence, the Veteran is not entitled to a compensable rating for the left knee, based on limitation of flexion, at any time during the rating period on appeal.  In order to obtain a compensable rating pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to flex his left knee to 100 degrees on the July 2008 VA examination, and to 100 degrees at the November 2008 VA orthopedic outpatient treatment.  In sum, the Veteran's left knee disability is manifested by limitation in motion consisting of flexion to no less than 100 degrees.  The findings as to the limitation of left knee flexion results in a noncompensable rating throughout the pendency of this appeal.  Id.  Consequently, the Board finds that an increased rating for the Veteran's left knee degenerative joint disease is not warranted based on limitation of knee flexion.

However, the evidence of record supports a rating of 20 percent prior to November 30, 2009, based on limitation of extension.  In this regard, the record reflects that the Veteran's left knee extension was limited to 15 degrees and there was flexion contracture at 15 degrees at the November 2008 VA outpatient treatment.  Accordingly, the Board finds that, the Veteran exhibited functional loss sufficient to warrant a disability rating of 20 percent rating under Diagnostic Code 5261.  The July 2008 VA examination revealed that the Veteran was able fully extend his left leg to 0 degrees despite pain that he rated as 9 to 10 on a scale of 1 to 10.  However, the Board finds that during the entire rating period under appeal, his left knee disability has met the criteria for a 20 percent rating for reduced limitation of extension, taking into account the additional limited motion and functional impairment reported by the Veteran during the time of increased left knee pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206. 

However, the evidence does not support a finding of a rating higher than 20 percent based on limitation of motion even considering any decreased functional ability due to severe pain.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Thus, joint pain alone, but without evidence of decreased functional ability, does not warrant higher ratings.  Here, the Board finds that the reports of pain during the range of motion are not equivalent to limitation of motion throughout the range of motion.  The Veteran has reported left knee pain on use, a contention which is substantiated by the medical evidence of record.  However, VA examination in July 2008 and VA treatments in October 2007 and November 2008 took pain and repetitive motion into account, and the examiners indicated that the Veteran's left leg motion was not limited more than 100 degrees of flexion and extension of 15 degrees.  Further, the July 2008 VA examiner indicated that the Veteran did not have true flare-ups of left knee pain but the pain increased with walking more than 50 yards, standing for more than 10 minutes, or climbing a flight of stairs.  Additionally, the Veteran was able to perform his work and activities of daily living.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 20 percent, increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.  The Veteran reports having increased left knee pain with activities but the 20 percent rating assigned herein represents, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected left knee disability in civil occupations.  Consequently, a disability rating of 20 percent, but no higher, prior to November 30, 2009 is assigned based on limitation of leg extension for the Veteran's left knee disability.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran does not contend, and the medical evidence does not show ankylosis of the left knee, favorable or unfavorable; or nonunion or malunion of the tibia and fibula at any time during the rating period on appeal.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5262 (2013).  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).

From January 1, 2011

The record indicates the Veteran underwent left total knee arthroplasty in November 2009.  Accordingly, in a January 2010 rating decision, the RO granted a temporary 100 percent rating for status post left knee arthroplasty, from November 30, 2009 to December 31, 2010, and a 30 percent from January 1, 2011, under Diagnostic Code 5055.  A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

In VA treatment reports dated in December 2011 and December 2012, the Veteran reported mild bilateral knee pain.  He denied changes in strength.  On physical examination, he had full range of motion and full strength in the bilateral lower extremities.

The Veteran underwent a VA joints examination in June 2012.  The VA examiner indicated that the claims file was reviewed.  The pertinent diagnosis was left knee osteoarthritis.  The Veteran denied flare-ups of the left knee condition.  Range of motion of the left knee consisted of extension to 0 or any degree of hyperextension and flexion to 100 degrees, with no objective evidence of painful motion.  Flexion of the left knee was limited due to pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation of motion in range of motion of the knee and lower leg following repetitive-use testing.  The examiner found that the Veteran had functional impairment in terms of less movement than normal, swelling, and mild edema on the left knee.  No pain was shown on palpation for the joint line or soft tissues of either knee.  Muscle strength testing revealed 5 out of 5 on left knee flexion and 4 out of 5 on left knee extension.  Medial-lateral instability test was normal in the left knee.  The examiner noted that there was no evidence of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran's residuals of total left knee joint replacement included intermediate degrees of weakness, pain or limitation of motion.  The Veteran did not use any assistive devices.  As to the disability's functional impact, the examiner stated that the left knee disability impacted the Veteran's ability to work as he could not stand on his left knee for more than 20 minutes or walk more than 20 minutes at a time; he had limited bending of the left knee and was not able to run or walk fast due to fatigue and pain.  He was able to perform non-physically demanding, sedentary work, such as stuffing envelopes and using computer with frequent rests.

During the August 2013 Board hearing, the Veteran testified that his current left knee symptoms included limitation of motion and restriction of activities due to severe pain especially when the knee is used repeatedly or over a long period of time.

Given the above record, the Board finds the evidence demonstrates that from January 1, 2011, the Veteran's status post left knee arthroplasty has been manifested by intermediate degrees of weakness, pain or limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  VA treatment records during this period show that the Veteran reported mild bilateral knee pain and denied changes in strength.  On physical examination, he had full range of motion and full strength in the bilateral lower extremities.  On the June 2012 VA examination, range of motion of the left knee consisted of normal extension and flexion limited to 100 degrees.  However, there was no objective evidence of painful motion and the Veteran was able to perform repetitive-use testing with 3 repetitions, with no additional limitation of motion in range of motion of the knee.  Muscle strength testing revealed 5 out of 5 on left knee flexion and 4 out of 5 on left knee extension.  He no longer used any assistive device, such as crutches or knee braces.  The Board finds the foregoing evidence does not support of a finding of severe painful motion or weakness in the affected extremity required for a 60 percent rating under Diagnostic Code 5055.  The Board considered the Veteran's competent and credible testimony regarding severe left knee pain with increased activities; however, on two other occasions during VA treatments he also reported only mild bilateral knee pain.  Significantly, the June 2012 VA examiner characterized the Veteran's residuals of total left knee joint replacement as intermediate degree of weakness, pain or limitation of motion.  The Board find that considering the evidence as a whole, the June 2012 VA examiner's finding is consistent with the other evidence of record.

As such, the Veteran's status post left knee arthroplasty should be rated by analogy to Diagnostic Code 5256, 5261, or 5262.  Diagnostic Code 5256 or 5262 does not apply in this case because the evidence of record does not show ankylosis of the left knee of any kind, or nonunion or malunion of the tibia and fibula.  Further, a compensable rating is not warranted based on limitation of extension, because the Veteran's range of motion, during the period from January 1, 2011, has not been manifested by extension limited to 10 degrees.  Therefore, the Board finds a minimum rating of 30 percent under Diagnostic Code 5055 is the proper disability rating for status post left knee arthroplasty, from January 1, 2011.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  From January 1, 2011, the Veteran's functional ability is affected by less movement than normal with limited flexion and inability to stand on his left knee for more than 20 minutes or walk more than 20 minutes at a time, or run or walk fast due to fatigue and pain.  However, the record reveals no evidence of additional limitation of motion due to pain, excess fatigability, weakness, incoordination or change in endurance that approximates the symptomatology contemplated by a rating in excess of 30 percent based on limitation of motion.  Therefore, the Veteran's functional impairment of less movement than normal due to pain and fatigue is already contemplated in the current 30 percent rating.  Accordingly, a rating greater than 30 percent on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206, Mitchell, 25 Vet. App. a 38-43.

Instability

The Veteran's instability of the left knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the evidence of record shows impairment of the Veteran's left knee with no more than slight lateral instability.  See id.  In making this decision, the Board notes the fact that the symptoms relating to the Veteran's left knee instability have been intermittent, at times nonexistent.  To that effect, during the October 2007 VA treatment, no laxity was found.  On the July 2008 VA examination that the Veteran stated he did not feel his left knee was weak, and the medial and lateral collateral ligaments were stable on clinical examination; however, the diagnosis was instability but no falls.  The June 2012 VA joints examination noted that medial-lateral instability test was normal in the left knee.  Based on the intermittent nature of the disability, and no significant, if any, laxity on examination, the Board finds that the evidence reflects impairment of the left knee with no more than slight lateral instability during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, a rating greater than 10 percent is not warranted for the Veteran's left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

B.  Allergic Rhinitis

Service connection for perennial allergic rhinitis was granted in the September 2008 rating decision, and a noncompensable initial rating was assigned effective March 31, 2008. 
The Veteran's allergic rhinitis is evaluated 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).  Under this diagnostic code, allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  Where the schedule does not provide a zero percent rating for a diagnostic code, a noncompensable percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).

A February 2008 VA emergency department note reflects that the Veteran complained of pressure in the face, discomfort in the ears, post-nasal drip, sore throat and getting green mucous for several days.  The impression was sinusitis.

The Veteran underwent a VA sinuses examination in July 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a history of allergic rhinitis symptoms with frequent sneezing, watering, itching, burning of this eyes and nose.  He denied a history of surgery on the nose or sinuses.  He breathed well through his nose most of the time and had no purulent discharge.  He reported headaches 2 to 3 times a month, but no incapacitating episodes.  He had been able to perform his work and activities of daily living.  On physical examination, external nose was straight and symmetrical, and nasal septum was straight.  The Veteran had a good nasal airway, bilaterally.  No pus, polyps, or blood were seen in either nasal cavity.  There was no frontal or maxillary sinus tenderness.  The diagnosis was perennial allergic rhinitis.  No acute or chronic sinus disease was found.

In a July 2008 VA emergency department note, the Veteran was evaluated for nasal congestion, headaches and post nasal drip.  He stated that it started about a week previously.  He coughed up yellow sputum a few times a day.  The impression was sinusitis.

A September 2008 VA emergency department note reflects that the Veteran was evaluated again for nasal congestion, post nasal drip, sore throat and sinus headache for 2.5 to 3 weeks.  He reported that this was his third episode since February 2008 but he had not had any improvement.  He denied fevers, chills, cough, shortness of breath, chest pain or other symptoms.  The impression was third episode of acute sinusitis in the past 6 months.

In an October 2008 VA otolaryngology consultation report, the Veteran reported worsening allergy symptoms in the winter and spring, with sinus pressure and pain 5 to 6 times a year.  He had been on antibiotics 3 times in the past 6 months for sinusitis.  He stated that his symptoms never went away completely.  Fiber optic examination revealed bilateral nasal cavities consistent with previous sinus surgery.  There was a large polyp extending from the left middle turbinate and the Veteran had drainage of mucopus from bilateral ethmoids to nasal polyp.  The assessment was acute on chronic sinusitis with polyposis.

An October 2008 computerized tomography (CT) of the sinuses showed chronic ethmoid sinusitis, left slightly greater than right, with bony remodeling.  A subsequent VA otolaryngology note stated that the sinus CT showed significant ethmoid sinusitis and probably polyp disease.  On fiber optic examination, the nasal passages were patent, inferiorly, and superiorly on the right, the ethmoid sinuses had mild mucopus.  On the left, there was a large polyp, superiorly, with mucopus.

A January 2009 VA otolaryngology surgery history and physical examination report reflects that CT in December 2008 revealed pansinusitis and nasal polyp.

A January 2009 VA operation report shows that the Veteran underwent a functional endoscopic surgery with bilateral maxillary antrostomy and bilateral revision ethmoidectomy right sphenoidotomy, during which nasal polyposis, anteriorly, in the ethmoid region and, posteriorly, in the ethmoid region was removed.  

A February 2009 VA otolaryngology outpatient note stated that the Veteran was doing well, with no pain or drainage.  He had good nasal airflow.  Objectively, his nasal septum was spurred to the left and no polyps were noted.

A June 2009 VA otolaryngology outpatient note stated that the Veteran was doing well since his January 2009 surgery until a month ago.  He complained of lots of drainage and congestion.  On physical examination, the nasal cavities were patent, bilaterally, and there were small polyps, bilaterally, but with no obstruction or pus.  The assessment was allergy exacerbation.

A September 2009 VA otolaryngology outpatient note stated that the Veteran was status post nasal polypectomy.  He complained of maxillary and occipital headaches and post-nasal drip.  He had no mucopurulent discharge from the nose.  Objectively, the nasal mucosa and bilateral turbinates were normal.  There was no nasal discharge and the septum was midline.  Fiber optic examination revealed that the nasal passage was patent with no mucopurulent discharge.  There was a medium-sized nasal polyp on the left.  The assessments were nasal polyposis and chronic allergic rhinitis.

In a December 2009 VA otolaryngology outpatient note, the Veteran was seen on follow-up with complaints of nasal congestion.  Objectively, the nasal mucosa and bilateral turbinates were normal.  There was no nasal discharge and the septum was midline.  The assessments were allergic rhinitis and nasal polyposis.

In an August 2010 private treatment report, the Veteran complained of migraine, severe pain in the right side of his face, watering eyes, and yellow mucus.  He stated that he had 2 sinus surgeries in the past for polyps and chronic sinusitis.  He stated that after the surgeries, he had been having severe migraine-type sinus headaches.  On physical examination, the Veteran's nasodorsum was straight without deformity, nasal vestibule was without lesion; airway was open; there was no mucus.  The diagnosis was chronic sinusitis.  

An August 2010 private x-ray of the sinuses showed findings compatible with pansinusitis after well-healed sinus surgery.

After three weeks, the Veteran continued to experience post nasal drainage, congestion and clearing throat for a week.  He stated that antibiotics helped with the symptoms but did not get rid of them.  Airway was congested.  On physical examination, the Veteran's nasal septum was slightly deviated to the left; nasodorsum was straight without deformity, nasal vestibule was without lesion; airway was open; there was no mucus.  The diagnosis was chronic sinusitis.

An October 2010 private treatment report reflects that the Veteran still reported post nasal drainage, coughing up clear mucus, throat clearing, and voice changes, but denied any sinus pain or pressure, headaches, or nasal congestion.  On physical examination, the Veteran's nasal septum was slightly deviated to the left; nasodorsum was straight without deformity, nasal vestibule was without lesion; airway was open; there was no mucus.  The diagnosis was chronic maxillary sinusitis.

A January 2011 private treatment report reflects that the Veteran was seen for sinuses problems for two weeks.  He reported sinus headaches, nasal congestion, sinus pain and pressure, eye pain, clear nose discharge, difficulty swallowing, and post nasal drainage.  On physical examination, the Veteran's nasal septum was deviated to the left with 70 percent obstruction; nasodorsum was straight without deformity, nasal vestibule was without lesion; airway was open; there was no mucus.  The diagnosis was chronic sinusitis.

A March 2011 VA otolaryngology note reflects that the Veteran was seen on follow up of allergic rhinitis and nasal polyposis.  He reported throat clearing for sensation of something in the throat.  Objectively, the nasal mucosa and bilateral turbinates were normal.  There was no nasal discharge and the septum was midline.  Fiber optic examination revealed thick green drainage at left maxillary antrostomy, but no polyps.  The assessments were allergic rhinitis and chronic sinusitis with history of nasal polyposis.

A July 2011 VA otolaryngology note reflects a history of chronic sinusitis and nasal polyposis with recurrence requiring the use of antibiotics 3 to 4 times a year.  Fiber optic examination revealed that the right ethmoid full of polyps, right maxillary antrostomy very narrow with purulent drainage, septum with caudal deviation to the left, left maxillary antrostomy wide open with purulent drainage, and ethmoid open to the left.

In October 2011, a VA fee-based x-ray examination was conducted for complaints of sinus pressure and pain.  The impression was negative for obstructive sinusitis.  Bilateral maxillary sinus mucosal thickening was suspected.

The Veteran was provided another VA sinuses examination in June 2012.  The VA examiner indicated that the claims file was reviewed.  The pertinent diagnoses were chronic sinusitis, allergic rhinitis, and deviated nasal septum.  The maxillary and ethmoid sinuses were affected.  The symptoms included chronic sinusitis detected only by imaging studies, episodes of sinusitis, headaches, and pain and tenderness of the affected sinus.  It was noted that the Veteran had 6 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months, but no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  He had a history of functional endoscopic sinus surgery on January 27, 2009.  Relative to the rhinitis, there was no greater than 50 percent of the nasal passage on both sides, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps or any granulomatous condition due to rhinitis.  As to the functional impact of the Veteran's allergic rhinitis, it was noted that the Veteran had 5 to 6 sinusitis with bacterial infections with green drainage requiring clearing of the throat all the time, and use of antibiotics for a week for each sinus infection; he could do sedentary work during non sinus infected months.  The assessments were allergic rhinitis, chronic sinusitis, and history of nasal polyposis.

A September 2012 VA otolaryngology note reflects that the Veteran had increased maxillary sinus pressure for 5 days, purulent rhinorrhea, post nasal drip, throat clearing, and hoarse voice.  It was noted that he had 6 to 7 sinus infections over the past year.  On physical examination, his nasal septum was midline; turbinates were of normal size; there were no masses/drainage on anterior rhinoscopy.  The assessment was acute on chronic hyperplastic rhinosinusitis.

A November 2012 VA otolaryngology note stated that the Veteran had acute exacerbation of chronic sinusitis and nasal polyps.  Antibiotics and steroids cleared things up, but earlier in the week he started having lots of mucous.  He had bilateral maxillary sinus pain and congestion.  On physical examination, his nasal septum was midline; turbinates were of normal size; there were no masses/drainage on anterior rhinoscopy.  CT scan of the sinus revealed thickening in bilateral maxillary sinus, ethmoids, hypoplastic frontals, and thickening in sphenoids, bilaterally.

A December 2012 VA otolaryngology note reflects that the Veteran still had some drainage but not purulent.  Drainage irritated throat but he denied throat pain or ear pain.  He was doing a lot of throat clearing.  On physical examination, his nasal septum was midline; turbinates were of normal size; there were no masses/drainage on anterior rhinoscopy.  

During his August 2013 Board hearing, the Veteran testified that his rhinitis disability resulted in symptoms of nasal drainage and congestion, with 70 percent obstruction, and constant infections.  He stated that he had incapacitating sinus infections, during which he had to go to a dark room with no light, was bed-ridden, and had to be on antibiotics for two weeks for each infection.

Based on the foregoing evidence, the Board finds that the Veteran is entitled to an initial rating of 30 percent as the medical evidence shows that he has had polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Although the VA examinations in July 2008 and June 2012 did not reveal nasal polyps on clinical examinations, the other medical evidence of record clearly reflects history of nasal polyposis, which manifested throughout the period under appeal.  In October 2008, fiber optic examination revealed a large polyp extending from the left middle turbinate.  The Veteran underwent a sinus surgery involving polyp removal in January 2009; however, subsequent treatment records continued to show recurrence of polyps.  Specifically, in September 2009, fiber optic examination revealed a medium-sized nasal polyp on the left, and in July 2011, fiber optic examination again showed that the right ethmoid full of polyps.  Based on this evidence, an initial rating of 30 percent for the Veteran's allergic rhinitis is warranted during the entire rating period.

However, an initial rating greater than 30 percent is not warranted in this case.  The 30 percent rating assigned herein is the highest rating available under Diagnostic Code 6522.  The Board considered whether the application of other diagnostic codes may result in a higher initial rating for the Veteran's allergic rhinitis.  In this regard, various sinus disabilities are evaluated under the General Rating Formula for Sinusitis, under which a maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis, or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula for Sinusitis.

The Board concludes that there have been no clinical findings to show that the Veteran's allergic rhinitis meets the criteria for an initial rating higher than 30 percent.  First, there is no showing the Veteran has undergone radical surgery with chronic osteomyelitis.  The Board recognizes the Veteran has a history of a sinus surgery in the 1980s and then he underwent a revision sinus surgery in January 2009 but that surgery has not been described as radical; rather, the June 2012 VA examiner indicated that the January 2009 sinus surgery was a functional endoscopic sinus surgery.  More importantly, there is no evidence establishing that the Veteran has chronic osteomyelitis.

Finally, although the record reflects that the Veteran's rhinitis symptoms are indeed characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting, the Board finds that the Veteran's disability does not approximate "nearly constant" sinusitis.  In this regard, at his August 2013 Board hearing, the Veteran described his sinusitis as constant infections.  He also reported "incapacitating" sinus infections, during which he had to go to a dark room with no light and had to be bed-ridden and be on antibiotics for two weeks for each infection.  However, the June 2012 VA examiner, based on a thorough review of the medical records, indicated that the Veteran had 6 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months, but no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  The examiner further indicated that the Veteran had to be on antibiotics for a week for each sinus infection and that he could do sedentary work during non sinus infected months.  The Board finds that the June 2012 VA examiner's finding holds greater probative value than the Veteran's subjective reports, as it is consistent with the other medical evidence of record, including the September 2012 VA otolaryngology note stating that the Veteran had 6 to 7 sinus infections over the past year.

The Board is sympathetic to the Veteran's situation.  However, despite the frequent number of sinusitis episodes that the Veteran experiences, the Board cannot find that the Veteran's disability with 6 to 7 episodes of sinusitis requiring antibiotic treatment for a week (with the ability to work during non sinus-infected months) is analogous to an individual who has nearly constant sinusitis.  The 30 percent rating assigned herein is recognition of the Veteran's functional impairment associated with his allergic rhinitis disability.  

C.  Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left knee and rhinitis disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's left knee disability is evaluated by rating criteria, which account for painful motion, limited motion, ankylosis, instability, weakness, and deformity of the knee joint, taking into account any additional functional loss caused by pain and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 through 5263.  The Veteran's allergic rhinitis is evaluated by the rating criteria which specifically contemplate the Veteran's symptoms of headaches, pain and tenderness in the sinuses, purulent discharge, nasal congestion and nasal polyps.  See 38 C.F.R. § 4.97, Diagnostic Codes 6514, 6522.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his left knee and allergic rhinitis disabilities that have been unaccounted for by the schedular ratings assigned herein.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's left knee and allergic rhinitis disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of ratings greater than those assigned herein for the Veteran's service-connected left knee and allergic rhinitis disabilities, at any time during the rating period on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Board acknowledges that the Veteran's left knee disability and allergic rhinitis negatively impact his ability to work, the June 2012 VA examiner who evaluated the Veteran's left knee stated that the Veteran was able to perform non-physically demanding, sedentary work, such as stuffing envelopes and using computer with frequent rests.  As to the Veteran's allergic rhinitis, it was noted that the Veteran could do sedentary work during non sinus infected months.  Therefore, the evidence does not demonstrate that the Veteran's left knee disability or allergic rhinitis prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

As the preponderance of the evidence is against the Veteran's claims for ratings greater than those assigned herein, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The issue of entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip is dismissed.

The issue of entitlement to a compensable initial rating for hypertension is dismissed.

The issue of entitlement to service connection for left ear hearing loss is dismissed.

The issue of entitlement to service connection for a right ear scar is dismissed.

Entitlement to a rating of 20 percent, but no higher, prior to November 30, 2009 for status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, is granted.

Entitlement to a rating in excess of 30 percent, from January 1, 2011 for status post left knee arthroplasty, previously evaluated as degenerative joint disease of the left knee, is denied.

Entitlement to a rating in excess of 10 percent for instability of the left knee is denied.

Entitlement to an initial rating of 30 percent, but no higher, for allergic rhinitis is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


